ORDER

PER CURIAM.
Elizabeth J. Washechek (“defendant”) appeals after her jury convictions and sentences for twelve counts of forgery and one count of stealing over $150 from her employer. Defendant also appeals the denial of her Rule 29.15 motion. We affirm.
An extended opinion would serve no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rules 84.16(b) and 30.25(b).